Case: 14-40753      Document: 00513114284         Page: 1    Date Filed: 07/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 14-40753                                   FILED
                                  Summary Calendar                             July 14, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALFREDO PINEDA,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:12-CR-73


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Alfredo Pineda appeals his jury trial conviction for conspiracy to possess
with intent to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine and/or 50 grams or more
of actual methamphetamine. He contends there was insufficient evidence to
sustain his conviction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40753    Document: 00513114284     Page: 2   Date Filed: 07/14/2015


                                 No. 14-40753

      We review the sufficiency of the evidence under the plain error standard
to determine whether there has been a manifest miscarriage of justice. See
United States v. Delgado, 672 F.3d 320, 328-31 & n.9 (5th Cir. 2012) (en banc).
Considering the evidence in the light most favorable to the Government, and
giving the Government the benefit of all reasonable inferences and credibility
choices, the record was not “devoid of evidence pointing to guilt,” and the
evidence was not “so tenuous that a conviction is shocking.” Id. at 331 (internal
quotation marks, citation, and emphasis omitted). Most of the evidence that
showed Pineda agreed with Julian Espinoza to possess with intent to distribute
methamphetamine and voluntarily participated in this agreement came from
Octavio Diaz, an accomplice cooperating with the Government. Diaz testified
that Pineda said he did not bring anything with him because he thought he
was being followed by law enforcement and that Espinoza then told Pineda to
go get the drugs. Diaz’s testimony was consistent with evidence that local law
enforcement had been surveilling Pineda and lost track of him prior to his
arrival at Espinoza’s house and that an empty bag emitting an odor consistent
with methamphetamine was found in Pineda’s car.             Accordingly, Diaz’s
credibility was a question for the jury to decide. See United States v. Garcia,
567 F.3d 721, 731 (5th Cir. 2009). Pineda’s conviction did not result in a
manifest miscarriage of justice. See Delgado, 672 F.3d at 331.
      The judgment of the district court is AFFIRMED.




                                       2